SECTION 351 CONTRIBUTION AGREEMENT




THIS SECTION 351 CONTRIBUTION AGREEMENT, made as of the 24th day of February
2014 by and among:




VITACIG, INC. a Nevada corporation with its principal office located at 800
Bellevue Way NE, Bellevue, WA 98004 (hereinafter “Company”);  and mCig, INC., a
corporation duly formed in the state of Nevada (hereinafter referred to as the
“Contributing Party”)




WITNESSETH:




WHEREAS, the Contributing Party, who have taken part in the development of the
Company’s business concept, having an interest in and to the business concept,
pending contracts, and other assets both tangible and intangible; and




WHEREAS, the Company and the Contributing Party believe that it is in their best
interests to combine their resources; and




WHEREAS the Company and the Contributing Party have negotiated and reached
certain understandings, herein delineated, which have been memorialized
hereinafter, for which they desire this Contribution Agreement to formalize and
evidence such understandings




NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound, the parties have agreed as follows:




1.

The Company currently has no shares of its Common Stock issued and outstanding;
there are no series of Preferred Stock designated and no shares of Preferred
Stock are issued and outstanding.  




2.

The Contributing Party hereby contributes to the Company and hereby transfers,
sells, conveys, assigns and quitclaims to the Company all of his rights, title
and interest in and to the business and business concept of the Company, listed
under Schedule A, attached hereto.

 

3.

The Company and the Contributing Party acknowledge that they have negotiated at
arms length over a period of time regarding this transaction prior to reaching
this agreement.  This Contribution Agreement memorializes the understandings
reached prior to and following the inception of Solar Verde, and sets forth the
complete agreement of the parties.  This Contribution Agreement supercedes any
and all prior discussion and all oral and/or written understandings.  There are
no representations or warranties made by any of the parties as an inducement to
this Contribution Agreement except for those set forth in this Contribution
Agreement, if any.




4.

This Contribution Agreement is intended to provide for a tax-free exchange
between the contributor and the Company under Section 351 of the Internal
Revenue Code and shall be construed to accomplish that result.




5.

This Contribution Agreement may not be terminated, amended, or otherwise
modified except by a written agreement signed by all of the Parties to this
Contribution Agreement and all parties so required by the Company’s bylaws at
the time of such termination, amendment or modification, if any.




6.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under the present or future laws effected during the terms of this
Agreement in the state of Florida, such provision shall be fully severable from
the remaining provisions of this Contribution Agreement, and it shall not affect
the validity of the remaining provisions, which provisions shall be given full
force and effect as if the illegal, unenforceable, or invalid provision had not
been included in this Contribution Agreement.  In lieu of an illegal,
unenforceable, or invalid provision, there shall be substituted a provision as
similar in terms to the illegal, invalid, or unenforceable provision as may be
possible and still be legal, valid and enforceable.




7.

This Contribution Agreement shall be construed and enforced in accordance with
and governed by Florida law in existence on the date of this Contribution
Agreement.




8.

The parties will execute and deliver such further instruments and do such
further acts and things as may be required to carry out the intent and purpose
of this Contribution Agreement.




9.

This Contribution Agreement shall be binding upon, and shall inure to the
benefit of, the heirs, administrators, personal representatives, successors and
assigns of the respective parties hereto.




10.

Any notice required or permitted to be given under this Contribution Agreement
shall be sufficient if in writing, and if sent by certified mail to the address
shown at the head of the Contribution Agreement or such alternative address as a
party may provide in writing and delivered to the above listed address of the
other parties hereto.




11.

The waiver by either party of a breach of any provision of this Contribution
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.







IN CONSIDERATION THEROF, intending to be legally bound, the parties have
executed the Agreement to be effective on the 24th day of February 2014.







ATTEST:

              VITACIG, INC.







________________________

By:

______________________________________

________________________

Mark Linkhorst, President







Contributors

Shares Received







_______________________________

500,135,000

Paul Rosenberg

mCig, Inc.

 